400 F. Supp. 2d 134 (2005)
Besseye NEAL, et al., Plaintiffs,
v.
DIRECTOR, D.C. DEPARTMENT OF CORRECTIONS, et al., Defendants.
Civil Action No. 93-2420 (RCL).
United States District Court, District of Columbia.
November 22, 2005.
*135 Ted Justice Williams, Avis E. Buchanan, DC, Public Defender Service, Jeffrey Fred Liss, Mary Elizabeth Gately, Piper Rudnick LLP, Roger Eugene Warin, Steptoe & Johnson, L.L.P., Washington, DC, for Sharon Bonds, Plaintiff.
Jeffrey Fred Liss, Mary Elizabeth Gately, Piper Rudnick LLP, Roger Eugene Warin, Steptoe & Johnson, L.L.P., Washington, DC, for Bessye Neal, Plaintiff.
Jeffrey Fred Liss, Mary Elizabeth Gately, Piper Rudnick LLP, Roger Eugene Warin, Steptoe & Johnson, L.L.P., Washington, DC, for Shivawn Newsome, Plaintiff.
Jeffrey Fred Liss, Piper Rudnick LLP, Roger Eugene Warin, Steptoe & Johnson, L.L.P., Washington, DC, for Barbara Carter, Plaintiff.
Jeffrey Fred Liss, Mary Elizabeth Gately, Piper Rudnick LLP, Roger Eugene Warin, Steptoe & Johnson, L.L.P., Washington, DC, for Vera Brummell, Plaintiff.
Ted Justice Williams, Jeffrey Fred Liss, Mary Elizabeth Gately, Piper Rudnick LLP, Roger Eugene Warin, Steptoe & Johnson, L.L.P., Washington, DC, for Teresa Washington, Plaintiff.
Ted Justice Williams, Jeffrey Fred Liss, Mary Elizabeth Gately, Piper Dudnick LLP, Rogewr Eugene Warin, Steptoe & Johnson, L.L.P., Washington, DC, for Tyrone Posey, Plaintiff.
Ted Justice Williams, Jeffrey Jeffrey Fred Liss, Mary Elizabeth Gately, Piper Rudnick LLP, Roger Eugene Warin, Steptoe & Johnson, L.L.P., Washington, DC, for Essie Jones, Plaintiff.
*136 Maria-Claudia T. Amato, Corporation Counsel, for the District of Columbia, William Johnson Earl, Jr., Office of Attorney General DC, Bruce Edward Brennan, Office of Corporation Counsel, D.C., Lisa Annette Bell, Office of the General Counsel, Washington, DC, Mark D. Back, Youth Services Administration, Laurel, MD, for District of Columbia.
Carol Elaine Burroughs, Office of the Attorney General DC, Lisa Annette Bell, Office of the General Counsel, Washington, DC, for Margaret A. Moore, Defendant.
Michael Kovaka, Dow, Lohnes & Albertson, Washington, DC, for Renee M. Rawlings, Claimant.
Elizabeth Renee Dewey, DLA Piper Rudnick Gray Cary US LLP, Washington, DC, for Olivia London, Claimant.
David Edward Mills, Scott D. Dailard, DOW, Lohnes & Albertson, Washington, DC, for Lt. James W. Clark, Claimant.
Judith A. Mather, DOW, Lohnes & Albertson, Washington, DC, for Norma Rose Jackson, Claimant.
Robert D. Currie, Stafford, VA, for Robert D. Currie, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., James M. Loots, James M. Loots PC, Washington, DC, for Patricia Sneed, Claimant.
Joseph Marc Sellers, Cohn, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Patricia Bush.
Benjamin S. Boyd, Mary Elizabeth Gately, Piper Rudnick LLP, Washington, DC, for M.D. Herman Edward Branson, Claimant.
Mark Gerald Davis, Melvin White, McDermott, Will & Emery, Nathalie F.P. Gilfoyle, American Psychological Association, Washington, DC, for Cora Black, Claimant.
Melvin White, Pamela S. Reiman, McDermott, Will & Emery, Washington, DC, for Darnella Burrus.
Melissa Lynn Peppe, Melvin White, McDermott, Will & Emery, Washington, DC, for Zina Hunter, Claimant.
Elvin Ned Sloan, Law Offices of Sloan & Associates, P.C., Washington, DC, for Allan Lucas, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Wanda Craft-Battle, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Matthew J. McGrath, McGrath & Barlow, LLP, Washington, DC, for Joan Farley, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Eva Hill, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Karen Porter-Wilson, Claimant.
James Derr, Alexandria, VA, Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for James Derr, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Sonja Hannibal, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Kris Anne Monteith, Federal Communications Commission, Melvin White, McDermott, Will & Emery, Washington, DC, for Ethel M. Turner-El, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Yvonne Willis, Claimant.
John Quinn Rounsaville, Jr., Wilmer, Cutler Pickering Hale & Dorr LLP, Washington, DC, for Vivian Woods, Claimant.
*137 Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Camilla Younger, Claimant.
Douglas B. Mishkin, Patton Boggs LLP, Washington, DC, for Lisa Brown-Grant, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Senora Atakulu, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Katherine Flemming, Claimant.
Tami Lyn Azorsky, McKenna Long & Aldridge LLP, Washington, DC, for Tyrone Jenkins, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Carol Johnson, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Verona Lewis, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Marlene Morten, Claimant.
Victoria A. McEneney, McKenna Long & Aldridge LLP, Washington, DC, for Evela Fisher, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Phoc Nguyen, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Lawrence Steven Ebner, McKenna Long & Aldridge LLP, Washington, DC, for Theresa Savoy-Pollard, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Jacqueline West, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Gayle Adams.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Gloria Crump, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Robert Foye, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Nsedu Onyile, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Deeneen Outlaw, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Sylvia Young, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Jeff Farley, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Lisa Easley, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for William Johnson, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Alfreda Miller, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Paula Quarles, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., David Leonard Kelleher, Thelen, Reid & Priest, LLP, David Clay Simmons, David C. Simmons & Associates, P.C., Washington, DC, for Mona Wright, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Lysandra Burnside, Claimant.
Elvin Ned Sloan, Law Offices of Sloan & Associates, P.C., James Arthur McCall, International Brotherhood of Teamsters, *138 Washington, DC, for Thyra Griffin, Claimant.
Elvin Ned Sloan, Law Offices of Sloan & Associates, P.C., James Arthur McCall, International Brotherhood of Teamsters, Washington, DC, for Edna McManus, Claimant.
James H. Hulme, Arent, Fox, Kintner, Plotkin & Kahn, Washington, DC, Timothy P. Branigan, Chapter 13 Trustee, Columbia, MD, for Darlene L. Samuel, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Iva Hinant, Claimant.
James Earl Coleman, Duke University School of Law, Durham, NC, Margaret Lee Ackerley, World Wildlife Fund, Inc., Washington, DC, for Maria Russell, Claimant.
Christine E. Webber, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Jean Johnson, Claimant.
Christine E. Webber, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Nadeane J. Myrick, Claimant.
Christine E. Webber, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Ellamae Purcell-Bass, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., David Braxton Witherspoon, Securities & Exchange Commission, Tami Lyn Azorsky, McKenna Long & Aldridge LLP, Washington, DC, for Earnest Durant, Claimant.
Shawn Franklin Moore, Federal Public Defender for D.C., Washington, DC, for Renee Morgan, Claimant.
James Aloysius Treanor, III, Dow, Lohnes & Albertson, Washington, DC, for Patricia Clark, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Geraldine Jackson, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., John J. Burke, Baker & Hostetler, L.L.P., Washington, DC, for Cleveland Williams, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Estine Hall, Claimant.
Bernard P. Bell, Swindler, Berlin, Shereff & Friedman, L.L.P., Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Linda Tarpley Baker, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Tonya Williams, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., David Clay Simmons, David C. Simmons & Associates, P.C., Washington, DC, for Denise Shelton, Claimant.
Benjamin S. Boyd, Piper Rudnick LLP, Washington, DC, for Deborah Byant, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Deborah Jones, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Tirzsha McKoy, Claimant.
Chales Henry Carpenter, Gregory Carroll Dorris, Pepper Hamilton, LLP, Washington, DC, for Lavern A. Bess.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Lachonne Stewart, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Michael Stripling, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Yvonne Brown, Claimant.
Charles Henry Carpenter, Gregory Carroll Dorris, Pepper Hamilton, LLP, Washington, *139 DC, for Werner P. Luebke, Claimant.
Andrew L. Lipps, Swidler, Berlin, Shereff & Friedman, L.L.P., Washington, DC, for Gwendolyn Straughn, Claimant.
Mary Elizabeth Gately, Piper Rudnick LLP, Washington, DC, for Linda Wyatt-Hayes, Claimant.
Shirlene N. Countee, Washington, DC, for Shirlene N. Countee, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Anthony G. Brown, Gibbs & Haller, Lanham, MD, Patrick Joseph Carome, Wilmer Cutler Pickering Hale and Dorr, Washington, DC, for Katherine Noury, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Jill T. Feeney, Arnold & Porter, Washington, DC, for Judy Ann Brown, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., for Laurir McQueen, Claimant.
Mary Elizabeth Gately, Piper Rudnick LLP, Washington, DC, for Linda Roebuck, Claimant.
Warren Anthony Fitch, Swidler, Berlin, Shereff & Friedman, Washington, DC, for Melva Thompson, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for David Rapelyea, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Lara Elizabeth Bowles, Arnold & Porter, Washington, DC, for Renee Rivers Smith, Claimant.
Mary Elizabeth Gately, Piper Rudnick LLP, Washington, DC, for Jean Jones-Contee, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Allyza Doba Lewin, Lewin and Lewin, LLP, Washington, DC, Hampton Y. Dellinger, Raleigh, NC, Sara Elizabeth Emley, Buckey Kolar, LLP, Washington, DC, for Rachel Alaine Moseley, Claimant.
Stephen Charles Yohay, Arent Fox, PLLC, Washington, DC, for Denise L. Hessing, Claimant.
Barbara Rowland, U.S. Attorney's Office/PA, Philadelphia, PA, for Rose Omang.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Kaye Savage, Claimant.
Brenda C. Beeton, Woodbridge, VA, for Brenda C. Beeton, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Virginia King, Claimant.
Charles Henry Carpenter, Gregory Carroll Dorris, Pepper Hamilton, LLP, Harold David Kotz, Sheppard Mullin Richter & Hamton LLP, Washington, DC, for Deborah Ogunnowo, Claimant.
Christine E. Webber, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Susan Lynn Launer, Federal Communications Commission, Washington, DC, for Gloria Dabney, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Beatrice Jackson, Claimant.
Dennis J. Beeton, Woodbridge, VA, for Dennis J. Beeton.
Carla G. Pennington-Cross, Piper Rudnick, LLP, Washington, DC, for Dorothy L. Smith, Claimant.
Carla G. Pennington-Cross, Piper Rudnick, LLP, Washington, DC, for Jacqueline Thomas, Claimant.
Daniel Gordon Jarcho, McKenna Long & Aldridge LLP, Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Winifred Pittman, Claimant.
*140 David Clay Simmons, David C. Simmons & Associates, P.C., Washington, DC, Eric S. Bord, Silver Spring, MD, Harold L. Levi, Rockville, MD, for Sylvia Cephas, Claimant.
Sean D. Hughto, Federal Trade Commission, Washington, DC, for Charlene Smith, Claimant.
Andrew L. Lipps, Swidler, Berlin, Shereff & Friedman, L.L.P., Washington, DC, for Sheila Williams, Claimant.
James Aloysius Treanor, III, Dow, Lohnes & Albertson, Washington, DC, for Patricia E. Morgan, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Michael Sean Laane, Arnold & Porter, Washington, DC, for Angela Hackney, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Paula Ware, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Thomas C. Papson, McKenna Long & Aldridge LLP, Washington, DC, for Patricia Commer, Claimant.
Kimberly E. Wolod, Piper Rudnick, LLP, Washington, DC, for Charlene Weaver, Claimant.
June Blanchard Brown, McKenna Long & Aldridge, LLP, Washington, DC, for Gail Martin-Kearney, Claimant.
Andrew Tanner Karron, Arnold & Porter, Washington, DC, for Shirley Jones, Claimant.
Robert W. Ogren, Piper Rudnick, LLP, Washington, DC, for Lisa Oliver Wellington, Claimant.
Elvin Ned Sloan, Law Offices of Sloan & Associates, P.C., Washington, DC, for Angelia Henderson, Claimant.
Helena M. Barch-Kuchta, Crowell & Moring, L.L.P., Washington, DC, for Michelle Shelly Chisholm, Claimant.
Barbara Rowland, U.S. Attorney's Office/PA, Philadelphia, PA, for Jeannette Wood, Claimant.
Robert W. Ogren, Piper Rudnick, LLP, Washington, DC, for Jackqueline Jennings, Claimant.
Jeffrey Fred Liss, Piper Rudnick LLP, Washington, DC, for Denise Braxton-Giles, Claimant.
Patrick Thomas Hand, Washington, DC, for Carl Dixon.
Richard Alan Feinstein, Boies, Schiller & Flexner, LLP, Washington, DC, for Sharon Rozella Bryant, Claimant.
Carla G. Pennington-Cross, Piper Rudnick, LLP, Washington, DC, for Arletha Tyson, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Larry McGee, Claimant.
A. Baltazar Baca, U.S. Department of Justice, Washington, DC, for Emilia J. Del Arroyo, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Annemarie Scanlon Harthun, Federal Trade Commission, Washington, DC, for Marion Anderson, Claimant.
Thomas Mark Flanagan, Jr., McKenna Long & Aldridge, LLP, Washington, DC, for Zyeanguelin Mealy, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., David Clay Simmons, David C. Simmons & Associates, P.C., Washington, DC, Eric S. Bord, Silver Spring, MD, for Patricia Cooper, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, Howard Barry Possick, Ameritrade *141 Holding Corporation, Columbia, MD, for Cornethia Williams, Claimant.
Dorothy Douglas, Washington, DC, for Dorothy Douglas, Claimant.
Robert E. Kohn, McDermott, Will & Emery, Los Angeles, CA, for Dennis Lee Brummell, Claimant.
Georgia Mae Green, Annandale, VA, for Georgia Mae Green, Claimant.
Helen Gordon Kirsch, Reed Smith, Washington, DC, for Brocla Marshall, Claimant.
Jennifer Sarah Blank, Business Software Alliance, Washington, DC, for Melva O. Dutton, Claimant.
Eric Anthony Welter, Herdon, VA, John Richard Erickson, Reed Smith, LLP, Falls Church, VA, for William Dupree, Claimant.
Arthur Gerald Wyatt, Reed Smith, Washington, DC, for Rosamaria Chapa, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Debbie Wiggins, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Zina Anderson, Claimant.
Richard John Webber, Arent, Fox, Kintner, Plotkin & Kahn, Washington, DC, for Cheryl Fludd, Claimant.
Arthur Gerald Wyatt, Reed Smith, Washington, DC, for Carolyn Crawford, Claimant.
Daniel Edward Johnson, McKenna Long & Aldridge LLP, Washington, DC, for Cikeithia Sellers, Claimant.
Ray Manuel Aragon, McKenna Long & Aldridge LLP, Washington, DC, for Iva Ann Hinnant, Claimant.
Richard L. Jacobson, Fulbright & Jaworski, L.L.P., Washington, DC, for Ella Baskin, Claimant.
James Peter Mercurio, Arent, Fox, Kintner, Plotkin & Kahn, Washington, DC, for Mary Arm McLaurin, Claimant.
David Titus Dekker, Thelen Reid & Priest, LLP, Washington, DC, for Sharon Troy, Claimant.
Gregory Thomas Jaeger, U.S. Department of Justice, Washington, DC, for Shirley Lee Leonard, Claimant.
Richard L. Jacobson, Fulbright & Jaworski, L.L.P., Washington, DC, for Shirley Brown, Claimant.
Jeffrey Fred Liss, Piper Rudnick LLP, Washington, DC, for Darlene Crawford, Claimant.
Joyce A. Booth, Silver Spring, MD, for Angelia R. Henderson, Claimant.
Robert Steven Holt, Clark Construction, Bethesda, MD, for Jeffrey Lee Griffin, Claimant.
Charles Austin Stewart, Orange, VA, for Julia M. Marshall, Claimant.
Anne H. S. Fraser, Anne H. S. Fraser, Washington, DC, for Tonda Ligon, Claimant.
Jane Carol Norman, Bond & Norman, PLLC, Washington, DC, for Catherine Cooper-Wright, Claimant.
Joseph Marc Sellers, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Washington, DC, for Karen Dudley, Claimant.
Joseph Marc Sellers, Christine E. Webber, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Warren K. Kaplan, Washington Lawyer's Committee for C Rights and Urban Affairs, Washington, DC, for Gregory Heard, Claimant.
Katherine Adora Samuels, New York City, for Katherine Adora Samuels M.D., Claimant.
*142 Anne H. S. Fraser, Anne H. S. Fraser, PC, Washington, DC, for James K. Antwi, Claimant.
Joyce A. Booth, Silver Spring, MD, for Derevia Y. Gray, Claimant.
Joseph Marc Sellers, Christine E. Webber, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., Avis E. Buchanan, DC, Public Defender Service, Warren K. Kaplan, Washington Lawyer's Committee for C Rights and Urban Affairs, Washington, DC, for Deborah McNight, Claimant.
Robert Dolor L'Heureux, Alexandria, VA, for Ronald J. McClain, Claimant.
Michelle Hamilton Davy, Bowie, MD, for Henry S. Bush, Claimant.
Harold D. Martin, II, Robert A. Ades & Assoc., P.C., Washington, DC, for Cheryl Salley, Movant.
Anne H. S. Fraser, Anne H. S. Fraser, PC, Washington, DC, for Joyce B. Webb, Claimant.
Anne H. S. Fraser, Anne H. S. Fraser, PC, Washington, DC, for Barbara Ann Johnson, Movant.
Daniel Brandeis Edelman, Yablonski, Both & Edelman, Washington, DC, for Daniel B. Edelman Special Master, Movant.
Randy McRae, The McRaee Firm, Largo, MD, for Denise R. Thomas, Claimant.

MEMORANDUM OPINION
LAMBERTH, District Judge.
This matter comes before the Court on defendants' motion [2368] to reconsider and to amend the Court's Order [2367] filed October 5, 2005. Defendants argue (1) that this Court failed to define quasi-judicial immunity granted to the Office of the Special Inspector ("OSI") and (2) that the duration of quasi-judicial immunity granted OSI should be limited. Upon consideration of defendants' motion, the opposition thereto, the reply brief, the applicable law, and the record in this case, the Court will deny defendants' motion [2368] to reconsider and to amend the Court's Order.

BACKGROUND
Alan Balaran served as Special Inspector pursuant to the Court-approved Consent Decree, under which he enjoyed quasi-judicial immunity, until February 4, 2004. Upon expiration of the Consent Decree, Mr. Balaran entered into a contract with defendants pursuant to which he would remain in the role of Special Inspector. In the absence of the Consent Decree, however, he was no longer protected by quasi-judicial immunity. On July 6, 2005, plaintiffs filed a motion [2358] to extend the jurisdiction of the Court pursuant to the Consent Decree entered in this civil action for the sole purpose of granting quasi-judicial immunity to the OSI. On October 5, 2005, the Court granted plaintiffs' motion. The Court's Memorandum set forth the basis for the Court's Order.
In their present motion, defendants urge the Court, pursuant to Federal Rule of Civil Procedure 59(e), to reconsider and amend the October 5, 2005 Order. Defendants insist that reconsideration is warranted because the Court failed to specify whether its grant of immunity is limited to civil actions and whether OSI's immunity will survive Mr. Balaran's tenure.

ANALYSIS
A. Standard of Review
A district court has considerable discretion in ruling on a Rule 59(e) motion. Piper v. DOJ, 312 F. Supp. 2d 17, 20 (D.D.C. 2004) (citing Rann v. Chao, 209 F. Supp. 2d 75, 78 (D.D.C.2002)). The Court properly invokes its discretion to grant a Rule 59(e) *143 motion if it finds there is (1) an intervening change in controlling law, (2) the availability of new evidence, or (3) the need to correct clear error or prevent manifest injustice. Id. at 21 (citing Anyanwutaku v. Moore, 151 F.3d 1053, 1057-58 (D.C.Cir. 1998)). The defendants do not present any putative change in controlling law or any new evidence. Reconsideration will only be granted, therefore, if it is necessary to correct clear error or prevent manifest injustice.
B. Jurisdiction of Quasi-Judicial Immunity
Defendants contend that "although the Court's Memorandum makes clear what the meaning of quasi-judicial immunity is, the Court's Order does not clearly define that term." (Defs.' Mot. 4.) Defendants' argument is not clear. This Court's October 5 Memorandum and Order clearly vests the office of the Special Inspector with the same limited liability that the Court's June 16, 2001 Order granted, namely "quasi-judicial immunity [against] all private damage suits against them arising out of official decisions and actions" for the Special Inspector and his agents (Mem. Order 2) (citing and discussing Mem. Order, June 16, 2001). As the Court explained, "[f]ailure to grant quasi-judicial immunity would not only subject the Special Inspector and his agents to frivolous litigation and complaints, but it would also divest the Special Inspector of the independence and impartiality necessary to perform his functions." Id. at 2-3. It could not be clearer that the Court limited its grant of "quasi-judicial immunity" to immunity against private damage suits against the Special Inspector and members of his office for actions and official decisions arising within the scope of their duties.
Not only is this what the Court intended but it is also what the law requires. First, as defendants know, courts have "no authority to grant immunity [from prosecution] or to demand that the government seek immunity." United States v. Berrigan, 482 F.2d 171, 190 (3d Cir.1973) (citing Morrison v. United States, 365 F.2d 521 (D.C.Cir.1966)). In the District of Columbia, the right to confer immunity from criminal "[p]rosecutions... relating to disorderly conduct, and for violations ... relating to lewd, indecent, or obscene acts," D.C.Code § 23-101(b), rests exclusively in the Office of the Attorney General. See Joggers v. United States, 482 A.2d 786, 797 (D.C.1984) ("While the Office of the Corporation Counsel does not have statutory authority to grant immunity, its agreement not to prosecute is a fundamental equivalent thereof") (rev'd on other grounds), Carter v. United States, 684 A.2d 331, 334 (D.C.1996) (a "grant of immunity is of course an executive not a judicial function") (emphasis added). With respect to lain other criminal prosecutions," D.C.Code § 23-101(c), the discretion to confer immunity rests squarely with the United States Attorney who, "with the approval of superior officials, [is] authorized to request an order granting immunity to a witness." Earl v. United States, 361 F.2d 531, 534 (D.C.Cir.1966). In all instances, the right to confer immunity from criminal prosecution "is beyond the power of the courts." Id.
Second, defendants' request for reconsideration also ignores the well-settled proposition that judicial immunity does not exempt court officers from criminal liability even when the criminal act is committed behind the shield of judicial office. United States v. Craig, 528 F.2d 773, 783 (7th Cir.1976) (citing Braatelien v. United States, 147 F.2d 888, 895 (8th Cir.1945)). In effect, therefore, defendants ask the *144 Court to clarify whether it intended to confer a benefit it is legally powerless to grant on a Special Inspector who is not legally entitled to benefit from it. Informing the defendants of the clear, controlling law is not necessary to correct clear error or prevent injustice, and thus is not a proper ground for reconsideration.
C. Duration of Quasi-Judicial Immunity
Defendants next ask this Court "to reconsider and amend its Order such that the grant of quasi-judicial immunity is limited to Mr. Balaran, as the Special Inspector." Defendants reason that, because Mr. Balaran will no longer serve as an independent contractor after a term of one year and because the grant of immunity in the October 5 Order was based on Mr. Balaran's "unique circumstances as a former Special Master and Special Inspector," the grant of immunity should not be "limitless." (Defs.' Mot. 5.) Defendants misunderstand the October 5 Order.
Defendants are correct that the Court recognized Special Inspector Balaran's "unique circumstances" as Special Master and Special Inspector. However, the Court conferred immunity on the Special Inspector not for Mr. Balaran's personal benefit, but to ensure "the independence and impartiality necessary to perform his duties." (Mem. Order 3). The Court recognized the need for a Special Inspector unburdened by gratuitous complaints and frivolous litigation when it first signed the Final Order on January 16, 2001, and again when it appointed Carolyn Lerner to the position of Special Inspector in April 2003. Notwithstanding defendants' attempt to cast the October 5 Order as one stemming solely from Mr. Balaran's "unique circumstances," the Court's Orders have consistently sought to secure the integrity of the Special Inspector's office  regardless of who holds the position of Special Inspector. The most recent quasi-judicial immunity Order serves the same purpose. The defendants have not shown that the Court's decision not to limit the quasi-judicial immunity of the OSI to the term of Alan Balaran's tenure was clearly erroneous or would result in manifest injustice. Accordingly, reconsideration on this ground also will be denied.

CONCLUSION
For the foregoing reasons, defendants' motion [2368] to reconsider and to amend the Court's Order [2367] issued October 5, 2005 will be DENIED.
A separate Order shall issue this date.

ORDER
Upon consideration of Defendants' motion [2368] to reconsider and to amend the Court's Order [2367] dated October 5, 2005, the opposition thereto, the reply, the applicable law, and the entire record herein, it is hereby
ORDERED that defendants' motion [2368] to reconsider and to amend the Court's Order is DENIED for the reasons set forth within an accompanying memorandum opinion.
SO ORDERED.